[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 00-1499

                        UNITED STATES,

                          Appellee,

                              v.

          GILBERTO COWO, a/k/a SEALED DEFENDANT 27,
                        a/k/a EL TORO,

                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Héctor M. Laffitte, U.S. District Judge]


                            Before

                     Boudin, Chief Judge,
               Campbell, Senior Circuit Judge,
                  and Lipez, Circuit Judge.


     Carmen R. De Jesus on brief for appellant.
     Guillermo Gil, United States Attorney, Jorge E. Vega-
Pacheco, Assistant United States Attorney, and Thomas F.
Klumper, Assistant United States Attorney, on brief for
appellee.
                          November 20, 2001


          Per Curiam. Gilberto Cowo, a citizen of Belize,

appeals from the district court’s denial of his motion to

suppress all statements and evidence obtained from him at

the time of his arrest on the ground that he was not

informed at that time of his right to consular notification,

pursuant to Article 36 of the Vienna Convention on Consular

Relations, April 24, 1963, 21 U.S.T. 77, 596 U.N.T.S. 261,

1967 WL 18349 (ratified November 24, 1969) (the “Vienna

Convention”).    Cowo seeks to have his conviction vacated and

to be deported to Belize or, in the alternative, to have the

case remanded for the district court to make a determination

of whether he was prejudiced by the failure to be informed

of his right to consular notification.

          We need not decide whether the failure to inform

Cowo at the time of his arrest of his right to consular

notification violated the Vienna Convention.             The district

court did not err in denying Cowo’s motion to suppress.

This   court   recently    held   in   an   en   banc   decision   that

“irrespective of whether or not the [Vienna Convention]

create[s] individual rights to consular notification, the

appropriate remedies do not include suppression of evidence

or dismissal of the indictment.” United States v. Li, 206
F.3d 56, 60 (1st Cir.) (en banc), cert. denied, 531 U.S. 956

(2000).   Cowo argues that Li was wrongly decided. “Even if

we assume, for argument’s sake, that in some extraordinary

circumstance a panel might be warranted in declaring an

earlier en banc decision obsolete and refusing to follow it,

the appellant has offered no adequate justification for

applying such a long-odds exception here.” Stewart v. Dutra

Constr. Co., Inc., 230 F.3d 461 (1st Cir. 2000).

          Gilberto   Cowo’s   conviction   and   sentence   are

affirmed. See Loc.R. 27(c).




                              -3-